internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-156469-02 date date re legend taxpayer date spouse trust a date b year accounting firm year c date d year e plr-156469-02 dear this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer’s spouse spouse established trust an irrevocable_trust for the benefit of her children and their descendants article ii paragraph b of trust provides that until the division date later specified the trustee may pay to or for the benefit of any of spouse’s descendants living from time to time as much of the net_income or principal as the trustee may deem appropriate for any purpose provided the trustee shall not exercise this discretionary power to distribute income or principal so as to discharge spouse’s or taxpayer’s legal obligations article ii paragraph c of trust provides that the division date shall be the date that spouse’s oldest living child reaches age twenty-five or such earlier date that no child of spouse’s is living but in no event shall the division date be later than the termination_date described in article iii paragraph c clause of trust article ii paragraph d of trust provides that at the division date the trustee shall divide the principal and any undistributed_income of the trust into equal shares one share for each child of spouse’s who is then living and one share for each deceased child of spouse’s who has effectively exercised the power_of_appointment granted to the child or who leaves a descendant then living the trustee shall retain each share in a separate trust to be administered or distributed as directed in article iii for the benefit of the child and descendants of the child for whom the share has been set_aside article iii paragraph a of trust provides that subject_to the provisions of article iii paragraph b and until the termination_date the trustees may pay to or for the benefit of the child or any of the child’s descendants as much of the net_income or principal of the trust as the trustee may deem appropriate for any purpose the trustee shall annually add any undistributed_income to principal article iii paragraph b of trust provides that at the child’s death or at the division date if the child is not then living the trustees shall distribute the principal and undistributed_income of the trust as the child may appoint by specific reference to this limited_power_of_appointment in the child’s will the child may appoint to or among any one or more of spouse’s descendants other than the child exercising the power and the child may appoint outright to a custodian or to a trustee to be held in further plr-156469-02 trust following the child’s death or the division date as the case may be the unappointed trust assets shall continue to be administered as directed in article iii paragraph a article iii paragraph c of trust provides that the termination_date shall be the earlier of the date that is twenty years after the death of the last survivor of spouse’s descendants who are living on the date of this agreement or the first date on or after the child’s death that there is no living descendant of the child article iii paragraph d of trust provides that at the termination_date the trustees shall distribute the trust assets to the child’s then living descendants per stirpes or if there are none the trustees shall divide the trust assets into equal shares one share for each child of spouse’s who is then living and one share for each deceased child of spouse’s having a then living descendant or having effectively exercised such child’s limited_power_of_appointment under article iii paragraph b the trustees shall add the share of each then living child for whom a separate trust is then held under this article to such child’s separate trust and the share shall be subject_to the child’s limited_power_of_appointment under article iii paragraph b the trustees shall add the share of each deceased child for whom a separate trust is then held under this article to such child’s separate trust or the share shall be subject_to the child’s limited_power_of_appointment under article iii paragraph b to the extent the child shall have specifically referred to this sentence in the exercise of such power the trustees shall distribute the share of each deceased child for whom no separate trust is then held under this article and who has not exercised such power_of_appointment to such child’s then living descendants per stirpes on date spouse transferred dollar_figurea to trust on date spouse transferred dollar_figureb to trust taxpayer and spouse each reported the transfers to trust along with their other gifts on timely filed year form sec_709 united_states gift and generation-skipping_transfer_tax return and elected to split_gifts made by them to third parties during the calendar_year under sec_2513 of the internal_revenue_code taxpayer’s and spouse’s year gift_tax returns were prepared by accounting firm an accounting firm that has been advising taxpayer and spouse on tax matters and preparing their gift_tax returns since year a notice of allocation was attached to each year gift_tax_return and dollar_figurec an amount equal to one-half of the total value of property transferred to trust in year of each taxpayer’s respective gst exemptions was allocated to trust on date spouse transferred dollar_figured to trust taxpayer and spouse each reported the transfer to trust along with their other gifts on timely filed year form sec_709 united_states gift and generation-skipping_transfer_tax return and elected to split_gifts made by them to third parties during the calendar_year under sec_2513 taxpayer’s and spouse’s year gift_tax returns were also prepared by accounting firm a notice of allocation was attached to spouse’s year gift_tax_return and dollar_figuree an amount equal to one-half the total value of property transferred to trust in year of spouse’s gst plr-156469-02 exemption was allocated to trust accounting firm however mistakenly failed to make a corresponding allocation of dollar_figuree of taxpayer’s gst_exemption to trust on taxpayer’s year gift_tax_return in a recent review of taxpayer’s and spouse’s estate plan taxpayer’s estate_planning attorney discovered that accounting firm failed to allocate taxpayer’s available gst_exemption to the transfer to trust in year taxpayer has requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption for the transfer to trust in year and that such allocation shall be made based on the value of the property transferred to trust as of date the date of the original transfer sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-156469-02 requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-156469-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfer to trust in year the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
